UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1503


JONAS OKWUCHUKWU OKWARA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 16, 2015              Decided:   December 21, 2015


Before DUNCAN and AGEE Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner. Benjamin C. Mizer, Principal Deputy
Assistant   Attorney   General,   Anthony  W. Norwood, Senior
Litigation Counsel, Wendy Benner-León, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jonas Okwuchukwu Okwara, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals   (Board)   dismissing    his    appeal   from    the    Immigration

Judge’s   denial    of   his   motion    to   reopen     as    untimely   and

numerically barred.      We have reviewed the administrative record

and the Board’s order and find no abuse of discretion.                 See 8

C.F.R. § 1003.23(b)(1) (2015).          We therefore deny the petition

for review for the reasons stated by the Board.                  See In re:

Okwara (B.I.A. Apr. 8, 2015).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                              PETITION DENIED




                                    2